                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PERRY BURRIS                                     : CIVIL ACTION
                                                 :
                       v.                        : NO. 17-2161
                                                 :
TERESA DALBALSO, et al.                          :

                                              ORDER
         AND NOW, this 9th day of October 2018, upon careful and independent consideration of

the Petition for a writ of habeas corpus (ECF Doc. No. 1), the Response to the Petition (ECF Doc.

No. 20), United States Magistrate Judge Marilyn Heffley’s August 30, 2018 Report and

Recommendation (ECF Doc. No. 21), Petitioner’s Objections (ECF Doc. No. 24), and for reasons

in the accompanying Memorandum, it is ORDERED:

         1.     Judge Heffley’s comprehensive August 30, 2018 Report and Recommendation

(ECF Doc. No. 21) is APPROVED as we overrule Petitioner’s objections (ECF Doc. No. 24);

         2.     We DENY the Motion for appointment of counsel (ECF Doc. No. 1-5) as moot;

         3.     We DENY and DISMISS the Petition for a writ of habeas corpus (ECF Doc. No.

1) with prejudice;

         4.     There is no probable cause to issue a certificate of appealability 1; and,

         5.     The Clerk of Court shall CLOSE this case.



                                                                /s/ Mark A. Kearney
                                                               KEARNEY, J.




1
    Slack v. McDaniel, 529 U.S. 473, 484 (2000).
